                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FARM BUREAU PROPERTY & CASUALTY
INSURANCE COMPANY,

             Plaintiff,

v.                                                       CIV No. 19-409 RB/CG

LUKE W. RAGSDALE, et al.,

             Defendants.

              ORDER GRANTING JOINT MOTION TO CONTINUE STAY

      THIS MATTER is before the Court on the parties’ Joint Status Report Regarding

Underlying Action and Request for Extension of Stay (the “Motion”), (Doc. 20), filed

March 2, 2019. In the Motion, the parties request the Court stay this case for an

additional 60 days pending a decision from the arbitration panel. The Court, having

considered the Motion and noting it is unopposed, finds the Motion is well-taken and

shall be GRANTED.

      IT IS THEREFORE ORDERED that the parties’ Joint Status Report Regarding

Underlying Action and Request for Extension of Stay, (Doc. 20), is GRANTED and this

case is STAYED until April 30, 2020.

      IT IS FURTHER ORDERED that on or before April 30, 2020, the parties shall

provide a status report of the underlying action and state whether the parties request

that the stay be further extended or that these proceedings move forward.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
